Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   246 of Page
                                            Part     47 1 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   256 of Page
                                            Part     47 2 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   266 of Page
                                            Part     47 3 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   276 of Page
                                            Part     47 4 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   286 of Page
                                            Part     47 5 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   296 of Page
                                            Part     47 6 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   306 of Page
                                            Part     47 7 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   316 of Page
                                            Part     47 8 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-17
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   326 of Page
                                            Part     47 9 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart33
                                                 6 ofPage
                                                      47 10 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart34
                                                 6 ofPage
                                                      47 11 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart35
                                                 6 ofPage
                                                      47 12 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart36
                                                 6 ofPage
                                                      47 13 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart37
                                                 6 ofPage
                                                      47 14 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart38
                                                 6 ofPage
                                                      47 15 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart39
                                                 6 ofPage
                                                      47 16 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart40
                                                 6 ofPage
                                                      47 17 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart41
                                                 6 ofPage
                                                      47 18 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart42
                                                 6 ofPage
                                                      47 19 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart43
                                                 6 ofPage
                                                      47 20 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart44
                                                 6 ofPage
                                                      47 21 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart45
                                                 6 ofPage
                                                      47 22 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart46
                                                 6 ofPage
                                                      47 23 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart47
                                                 6 ofPage
                                                      47 24 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-17
                         15-5 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoESellPage
                 Exhibit D: Motion          Part16of Page
                                                     15 25 of 26




                    Exhibit E
Case
Case 21-10327-elf
     21-10327-elf          15-5 Filed
                     Doc 71-17     Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40 Desc
                                                               04/07/21 17:04:33 Desc
                               ExhibittoESellPage
                    Exhibit D: Motion         Part 26 of Page
                                                         15 26 of 26




        RB065950
